                                         Case 5:20-cv-05146-LHK Document 181 Filed 05/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRICK CALHOUN, et al.,                           Case No. 20-cv-05146-LHK (SVK)
                                   8                   Plaintiffs,
                                                                                            INTERIM DISCOVERY ORDER RE
                                   9             v.                                         MAY 6, 2021 JOINT SUBMISSION
                                  10     GOOGLE LLC,                                        Re: Dkt. No. 178
                                  11                   Defendant.

                                  12          The Court is in receipt of the Parties’ joint submission at Dkt. 178. To assist the Parties’
Northern District of California
 United States District Court




                                  13   continuing meet and confer efforts, the Court ORDERS as provided in Ex. A.

                                  14          SO ORDERED.

                                  15   Dated: May 10, 2021

                                  16

                                  17
                                                                                                    SUSAN VAN KEULEN
                                  18                                                                United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
